Exhibit 10.34
EMPLOYMENT AGREEMENT
THIS AGREEMENT is made on the 7th day of February, 2011 by and between John F.
Armstrong (the “Employee”) and TEAMSTAFF, INC., a New Jersey corporation (the
“Company”) and is effective as of the 1st day of December, 2010. Unless the
context indicates otherwise, the “Company” shall include the Company’s
subsidiaries.
W I T N E S S E T H:
WHEREAS, the Company and its subsidiaries are engaged in the business of
providing Business Outsourcing Services; and
WHEREAS, the Employee is currently employed by the Company and the Company
desires to continue the employment of the Employee and secure for the Company
the experience, ability and services of the Employee; and
WHEREAS, the Employee desires to accept employment with the Company, pursuant to
the terms and conditions herein set forth, superseding all prior oral and
written employment agreements, and term sheets and letters between the Company,
its subsidiaries and/or predecessors and Employee;
NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:
ARTICLE I
DEFINITIONS
1.1 Accrued Compensation. Accrued Compensation shall mean an amount which shall
include all amounts earned or accrued through the “Termination Date” (as defined
below) but not paid as of the Termination Date, including (i) Base Salary,
(ii) reimbursement for business expenses incurred by the Employee on behalf of
the Company, pursuant to the Company’s expense reimbursement policy in effect at
such time, (iii) vacation pay, and (iv) unpaid bonuses and incentive
compensation earned and awarded prior to the Termination Date.
1.2 Cause. Cause shall mean:
(a) willful disobedience by the Employee of a material and lawful instruction of
the Board of Directors of the Company;
(b) formal charge, indictment or conviction of the Employee of any misdemeanor
involving fraud or embezzlement or similar crime, or any felony;
(c) conduct amounting to fraud, dishonesty, gross negligence, willful misconduct
or recurring insubordination; or
(d) excessive absences from work, other than for illness or Disability;
provided that the Company shall not have the right to terminate the employment
of Employee pursuant to the foregoing clauses (a), (c), and (d) above unless
written notice specifying such breach shall have been given to the Employee and,
in the case of breach which is capable of being cured, the Employee shall have
failed to cure such breach within thirty (30) days after his receipt of such
notice.

 

 



--------------------------------------------------------------------------------



 



1.3 Change in Control. Change in Control shall mean any of the following events:
(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding Voting Securities (27% if such Person is
Wynnnefield Capital Inc. and its affiliates); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary.
(i) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because a Person (the “Subject Person”) gained Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.
(b) The individuals who, as of the date this Agreement is approved by the Board,
are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual “Election
Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”); or

 

2



--------------------------------------------------------------------------------



 



(c) Approval by stockholders of the Company of:
(i) A merger, consolidation or reorganization involving the Company, unless:
A. the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,
B. the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, an
C. no Person (other than the Company, any Subsidiary, any employee benefit plan
(or any trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary) becomes Beneficial Owner of twenty percent (20%)
or more of the combined voting power of the Surviving Corporation’s then
outstanding voting securities as a result of such merger (27% if such Person is
Wynnnefield Capital Inc. and its affiliates), consolidation or reorganization, a
transaction described in clauses (A) through (C) shall herein be referred to as
a “Non-Control Transaction”; or
(ii) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company, to any Person, other than a transfer to a
Subsidiary, in one transaction or a series of related transactions;
(iii) The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.
(d) Notwithstanding anything contained in this Agreement to the contrary, if the
Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.

 

3



--------------------------------------------------------------------------------



 



1.4 Continuation Benefits. Continuation Benefits shall be the continuation of
the Benefits, as defined in Section 5.1, for the period commencing on the
Termination Date and terminating 12 months thereafter, or such other period as
specifically stated by this agreement (the “Continuation Period”) at the
Company’s expense on behalf of the Employee and his dependents; provided,
however, that (i) in no event shall the Continuation Period exceed 18 months
from the Termination Date; and (ii) the level and availability of benefits
provided during the Continuation Period shall at all times be subject to the
post-employment conversion or portability provisions of the benefit plans. The
Company’s obligation hereunder with respect to the foregoing benefits shall also
be limited to the extent that if the Employee obtains any such benefits pursuant
to a subsequent employer’s benefit plans, the Company may reduce the coverage of
any benefits it is required to provide the Employee hereunder as long as the
aggregate coverage and benefits of the combined benefit plans is materially no
less favorable to the Employee than the coverage and benefits required to be
provided hereunder. This definition of Continuation Benefits shall not be
interpreted to limit any benefits to which the Employee, his dependents or
beneficiaries may be entitled under any of the Company’s employee benefit plans,
programs or practices following the Employee’s termination of employment,
including, without limitation, retiree medical and life insurance benefits.
Notwithstanding the foregoing, Employee shall be entitled to take advantage of
the COBRA benefits to the maximum amount permitted by law.
1.5 Disability. Disability shall mean a physical or mental infirmity which
impairs the Employee’s ability to substantially perform his duties with the
Company for a period of sixty (60) consecutive days and the Employee has not
returned to his full time employment prior to the Termination Date as stated in
the “Notice of Termination” (as defined below).
1.6 Good Reason.
(a) Good Reason shall mean without the written consent of the Employee:
(i) a material breach of any provision of this Agreement by the Company;
(ii) failure by the Company to pay when due any compensation to the Employee;
(iii) a reduction in the Employee’s Base Salary or Bonus opportunity, or a
material reduction in benefits;
(iv) failure by the Company to maintain the Employee in the positions referred
to in Section 2.1 of this Agreement;
(v) assignment to the Employee of any duties materially and adversely
inconsistent with the Employee’s positions, authority, duties, responsibilities,
powers, functions, reporting relationship or title or any other action by the
Company that results in a material diminution of such positions, authority,
duties, responsibilities, powers, functions, reporting relationship or title; or
(vi) a Change in Control, provided the event on which the Change of Control is
predicated occurs within 90 days of the service of the Notice of Termination by
the Employee; provided, however, nothing herein shall limit the right of
Employee to terminate his employment pursuant to this Section 1.6 (a) (vi) for
any reason or no reason within such 90 day period;

 

4



--------------------------------------------------------------------------------



 



(b) Notwithstanding the foregoing, Employee shall not have the right to
terminate his employment for Good Reason pursuant to clauses 1.6 (a) (i) through
(v) unless
(i) the Employee has given the Company at least 30 days’ prior written notice of
his intent to terminate his employment for Good Reason, which notice shall
specify the facts and circumstances constituting Good Reason; and
(ii) the Company has not remedied such facts and circumstances constituting Good
Reason to the reasonable and good faith satisfaction of the Employee within a
10-day period after receipt of such notice.
1.7 Notice of Termination. Notice of Termination shall mean a written notice
from the Company, or the Employee, of termination of the Employee’s employment
which indicates the provision in this Agreement relied upon, if any and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated. A Notice of Termination served by the Company shall specify the
effective date of termination.
1.8 Severance Payment. Severance Payment shall mean an amount equal to the sum
of 12 months of Employee’s Base Salary in effect on the Termination Date. The
Severance Payment shall be payable in equal installments on each of the
Company’s regular pay dates for executives during the twelve months commencing
on the first regular executive pay date following the Termination Date. The
Severance Payment is conditioned on the Employee executing a termination
agreement and release in a form reasonably acceptable to the Employee and the
Company.
1.9 Termination Date. Termination Date shall mean:
(a) in the case of the Employee’s death, his date of death;
(b) in the case of Good Reason, 30 days from the date the Notice of Termination
is given to the Company, provided the Company has not remedied such facts and
circumstances constituting Good Reason to the reasonable and good faith
satisfaction of the Employee;
(c) in the case of termination of employment on or after the Expiration Date,
the last day of employment; and
(d) in all other cases, the date specified in the Notice of Termination;
provided, however, if the Employee’s employment is terminated by the Company for
any reason except Cause, the date specified in the Notice of Termination shall
be at least 30 days from the date the Notice of Termination is given to the
Employee, and provided further that in the case of Disability, the Employee
shall not have returned to the full-time performance of his duties during such
period of at least 30 days.

 

5



--------------------------------------------------------------------------------



 



ARTICLE II
EMPLOYMENT
2.1 Subject to and upon the terms and conditions of this Agreement, the Company
hereby agrees to employ Employee, and Employee hereby accepts such employment,
as Executive Vice President for Business Development of the Company reporting
directly to the Chief Executive Officer of the Company.
ARTICLE III
DUTIES
3.1 The Employee shall, during the term of his employment with the Company, and
subject to the direction and control of the Chief Executive Officer perform such
duties and functions as he may be called upon to perform by the Chief Executive
Officer and/or the Company’s Board of Directors during the term of this
Agreement, consistent with his position as Executive Vice President for Business
Development.
3.2 The Employee shall perform, in conjunction with the Company’s Executive
Management, to the best of his ability the following services and duties for the
Company and its subsidiary corporations (by way of example, and not by way of
limitation):
(a) Those duties attendant to the position with the Company for which Employee
is employed;
(b) Assist in the establishment and implementation of the Company’s current and
long range objectives, plans, and policies, subject to the approval of the Chief
Executive Officer and the Board of Directors;
(c) Identify, evaluate and manage the Company’s business development
initiatives, including without limitation, developing opportunities for sales
and strategic relationships, defining marketing strategies and leading
negotiations relating to business opportunities;
(d) Managerial oversight of the Company’s business development and sales
activities; and
(e) Promotion of the relationships of the Company and its subsidiaries with
their respective employees, customers, suppliers and others in the business
community.
3.3 The Employee agrees to devote full business time and use his best efforts in
the performance of his duties for the Company and any subsidiary corporation of
the Company.
3.4 Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company
and shall include reasonable lodging and food costs incurred by Employee while
traveling.

 

6



--------------------------------------------------------------------------------



 



ARTICLE IV
COMPENSATION
4.1 During the term of this Agreement, Employee shall be compensated initially
at the rate of $215,000 per annum, subject to such increases, if any, as
determined by the Board of Directors, or if the Board so designates, the
Management Resources and Compensation Committee of the Board (the “Committee”),
in its discretion, on an annual basis at the commencement of each of the
Company’s fiscal years during the term of this Agreement (the “Base Salary”).
The base salary shall be paid to the Employee in accordance with the Company’s
regular executive payroll periods.
4.2 Employee will have an opportunity to earn a cash bonus (the “Bonus”) of up
to 50% of Employee’s Base Salary for each fiscal year of employment. The Bonus
will be based on achievement of revenue, gross margin and EBITDA performance
targets and other key objectives established by the Committee within sixty
(60) days of the Commencement Date for fiscal 2011, and thereafter at the
commencement of each fiscal year, and the determination of whether the
performance criteria shall have been attained shall be solely in the discretion
of the Committee. Award and payment of the Bonus shall be made at the same time
as that of other members of the Company’s senior management, but in any event
payment of the Bonus shall be made within six months of the end of the Fiscal
Year for which the Bonus is awarded.
(a) Targeted bonus will be reduced or increased by 2% of Base Salary for every
1% of variance between the actual results and the targets.
(b) No bonus will be awarded if results are less than 90% of target and no bonus
will exceed 70% of salary.
(c) For the fiscal year ended September 30, 2011, $40,000 of the Employee’s
Bonus for such fiscal year shall be guaranteed and $25,000 of such guaranteed
amount shall be payable on March 1, 2011 and $15,000 shall be payable on June 1,
2011, provided Employee has not voluntarily resigned, or been terminated for
Cause prior to each such date.
4.3 The Company shall deduct from Employee’s compensation all federal, state,
and local taxes which it may now or hereafter be required to deduct.
4.4 Employee may receive such other additional compensation as may be determined
from time to time by the Board of Directors including bonuses and other long
term compensation plans. Nothing herein shall be deemed or construed to require
the Board to award any bonus or additional compensation.

 

7



--------------------------------------------------------------------------------



 



ARTICLE V
BENEFITS
5.1 During the term hereof, the Company shall provide Employee and his family
with the following benefits (the “Benefits”): (i) group health care and
insurance benefits as generally made available to the Company’s senior
management; and (ii) such other insurance benefits obtained by the Company and
made generally available to the Company’s senior management. The Company shall
reimburse Employee, upon presentation of appropriate vouchers, for all
reasonable business expenses incurred by Employee on behalf of the Company upon
presentation of suitable documentation. In the event the Company wishes to
obtain Key Man life insurance on the life of Employee, Employee agrees to
cooperate with the Company in completing any applications necessary to obtain
such insurance and promptly submit to such physical examinations and furnish
such information as any proposed insurance carrier may request.
5.2 For the first year of this Agreement, Employee shall be entitled to paid
vacation at the rate of three weeks per annum, increasing to four weeks per
annum for the second year under this Agreement, plus two additional “floating
days” for each year of employment.
ARTICLE VI
NON-DISCLOSURE
6.1 The Employee shall not, at any time during or after the termination of his
employment hereunder, except when acting on behalf of and with the authorization
of the Company, make use of or disclose to any person, corporation, or other
entity, for any purpose whatsoever, any trade secret or other confidential
information concerning the Company’s business, finances, marketing, accounting,
personnel and/or staffing business of the Company and its subsidiaries,
including information relating to any customer of the Company or pool of
temporary or permanent employees, governmental customer or any other nonpublic
business information of the Company and/or its subsidiaries learned as a
consequence of Employee’s employment with the Company (collectively referred to
as the “Proprietary Information”). For the purposes of this Agreement, trade
secrets and confidential information shall mean information disclosed to the
Employee or known by him as a consequence of his employment by the Company,
whether or not pursuant to this Agreement, and not generally known in the
industry. The Employee acknowledges that trade secrets and other items of
confidential information, as they may exist from time to time, are valuable and
unique assets of the Company, and that disclosure of any such information would
cause substantial injury to the Company. Trade secrets and confidential
information shall cease to be trade secrets or confidential information, as
applicable, at such time as such information becomes public other than through
disclosure, directly or indirectly, by Employee in violation of this Agreement.
6.2 If Employee is requested or required (by oral questions, interrogatories,
requests for information or document subpoenas, civil investigative demands, or
similar process) to disclose any Proprietary Information, Employee shall, unless
prohibited by law, promptly notify the Company of such request(s) so that the
Company may seek an appropriate protective order.

 

8



--------------------------------------------------------------------------------



 



ARTICLE VII
RESTRICTIVE COVENANT
7.1 In the event of the termination of employment with the Company for any
reason, Employee agrees that he will not, for a period of one (1) year following
such termination, directly or indirectly, enter into or become associated with
or engage in any other business (whether as a partner, officer, director,
shareholder, employee, consultant, or otherwise), which is involved in the
business of providing (i) temporary and/or permanent staffing of governmental
employees, and (ii) medical and office administration/technical professionals
through Federal Supply Schedule (“FSS”) contracts with both the United States
General Services Administration (“GSA”), United States Department of Veterans
Affairs (“DVA”), United States Department of Defense (“DOD”) or other federal,
state and local entities, or (iii) is otherwise engaged in the same or similar
business as the Company in direct competition with the Company, or which the
Company was in the process of developing, during the tenure of Employee’s
employment by the Company. Notwithstanding the foregoing, the ownership by
Employee of less than five percent of the shares of any publicly held
corporation shall not violate the provisions of this Article VII.
7.2 In furtherance of, and in addition to, the foregoing section 7.1, Employee
shall not during the aforesaid period of non-competition, directly or
indirectly, in connection with any temporary or permanent employee placement,
governmental staffing or any other business of the Company and its subsidiaries,
including information relating to any customer of the Company or pool of
temporary employees, or any other nonpublic business information, or any
business similar to the business in which the Company was engaged, or in the
process of developing during Employee’s tenure with the Company, solicit any
customer or employee of the Company who was a customer or employee of the
Company during the tenure of his employment.
7.3 If any court shall hold that the duration of non-competition or any other
restriction contained in this Article VII is unenforceable, it is our intention
that same shall not thereby be terminated but shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable
or, in the alternative, such judicially substituted term may be substituted
therefor.
ARTICLE VIII
TERM
8.1 This Agreement shall be for a term (the “Initial Term”) commencing on
December 1, 2010 (the “Commencement Date”) and terminating on November 30, 2013
(the “Expiration Date”), unless sooner terminated upon the death of the
Employee, or as otherwise provided herein.
8.2 Unless this Agreement is earlier terminated pursuant to the terms hereof,
the Company and Employee shall each use their best efforts to notify the other
party whether such party intends to negotiate a renewal this Agreement by
written notice ninety (90) days prior to the Expiration Date. In the event
(i) the Company shall have failed to notify the Employee of its intention to
renew as provided by this Section 8.2, or (ii) the Company fails to reach
agreement with Employee as to the terms of a new employment agreement after
providing such notice, in addition to any other payments due hereunder, upon
termination of the Employee’s employment on or after the Expiration Date for any
reason except Cause, the Company shall pay Employee the Severance Payment.

 

9



--------------------------------------------------------------------------------



 



ARTICLE IX
TERMINATION
9.1 The Company may terminate this Agreement by giving a Notice of Termination
to the Employee in accordance with this Agreement:
(a) for Cause;
(b) without Cause;
(c) for Disability.
9.2 Employee may terminate this Agreement by giving a Notice of Termination to
the Company in accordance with this Agreement, at any time, with or without Good
Reason.
9.3 If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation and
benefits in lieu of any other compensation or benefits arising under this
Agreement or otherwise:
(a) if the Employee was terminated by the Company for Cause, or the Employee
terminates without Good Reason,
(i) the Accrued Compensation;
(b) if the Employee was terminated by the Company for Disability,
(i) the Continuation Benefits, and
(ii) the Accrued Compensation;
(c) if termination was due to the Employee’s death,
(i) the Accrued Compensation; and
(ii) the Continuation Benefits;
(d) if the Employee was terminated by the Company without Cause, or the Employee
terminates this Agreement for Good Reason,
(i) the Accrued Compensation;
(ii) the Severance Payment; and
(iii) the Continuation Benefits.

 

10



--------------------------------------------------------------------------------



 



9.4 The amounts payable under this Section 9, shall be paid as follows:
(a) Accrued Compensation shall be paid within five (5) business days after the
Employee’s Termination Date (or earlier, if required by applicable law);
(b) If the Continuation Benefits are paid in cash, the payments shall be made on
the first day of each month during the Continuation Period (or earlier, if
required by applicable law);
(c) The Base Salary through the Expiration Date shall be paid in accordance with
the Company’s regular pay periods (or earlier, if required by applicable law).
9.5 Notwithstanding the foregoing, in the event Employee is a member of the
Board of Directors on the Termination Date, the payment of any and all
compensation due hereunder, except Accrued Compensation, and Employee’s right to
exercise any Employee Stock Option after the Termination Date, is expressly
conditioned on Employee’s resignation from the Board of Directors within five
(5) business days of notice by the Company requesting such resignation.
9.6 The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Employee in any subsequent employment except as
provided in Sections 1.4.
ARTICLE X
TERMINATION OF PRIOR AGREEMENTS
10.1 This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements, letters and understandings between the parties,
whether oral or written prior to the effective date of this Agreement.
ARTICLE XI
STOCK OPTIONS
11.1 As an inducement to Employee to enter into this Agreement, the Company
hereby grants to Employee options to purchase 250,000 shares of the Company’s
Common Stock, $.001 par value (the “Options”), subject to the terms and
conditions of this Agreement, and the terms and conditions of the Company’s 2006
Long Term Incentive Plan (the “Plan”), and the Stock Option Agreement, which are
incorporated herein by reference. The Options shall be qualified as incentive
stock options to the extent permitted by law.
11.2 Provided Employee is an employee of the Company on the vesting date, and
unless otherwise provided by this Agreement, the Options shall vest as follows:
(a) 50,000 Options on the Commencement Date;
(b) 100,000 Options if the closing price of the Company’s Common Stock equals or
exceeds $3.00 per share for ten consecutive trading days;
(c) 50,000 Options if the closing price of the Company’s Common Stock equals or
exceeds $5.00 per share for ten consecutive trading days; and
(d) 50,000 Options if the closing price of the Company’s Common Stock equals or
exceeds $7.00 per share for ten consecutive trading days.

 

11



--------------------------------------------------------------------------------



 



11.3 The Options, to the extent vested, shall be exercisable for a period of ten
years from the date of this Agreement (the “Exercise Period”).
11.4 The Closing Price of a share of Common Stock shall mean (i) if the Common
Stock is traded on a national securities exchange or on the Nasdaq Stock Market
(“Nasdaq”), the per share closing price of the Common Stock shall be the
reported closing price the principal securities exchange on which they are
listed or on Nasdaq, as the case may be, on the date of determination (or if
there is no closing price for such date of determination, then the last
preceding business day on which there was a closing price); or (ii) if the
Common Stock is traded in the over-the-counter market but bid quotations are not
published on Nasdaq, the closing bid price per share for the Common Stock as
furnished by a broker-dealer which regularly furnishes price quotations for the
Common Stock; provided, however, that in the event of a Change in Control, the
closing price shall be the “Change in Control Price” as defined in the Plan.
11.5 The exercise price of the Options shall be equal to Fair Market Value of
the Company’s Common Stock on the Commencement Date, as determined under the
Plan, and shall contain such other terms and conditions as set forth in the
stock option agreement. The Options provided for herein are not transferable by
Employee and shall be exercised only by Employee, or by his legal representative
or executor, as provided in the Plan. Such Options shall terminate as provided
in the Plan, except as otherwise modified by this Agreement or the stock option
agreement.
11.6 In the event of a termination of Employee’s employment with the Company:
(a) pursuant to Section 9.1(a), options granted and not exercised as of the
Termination Date shall terminate immediately and be null and void;
(b) due to the Employee’s death, or Disability, the Employee’s (or his estate’s
or legal representative’s) right to purchase shares of Common Stock of the
Company pursuant to any stock option or stock option plan to the extent vested
as of the Termination Date shall remain exercisable in accordance with the Plan,
but in no event after the expiration of the Exercise Period;
(c) by the Employee other than for Good Reason, Employee’s right to purchase
shares of Common Stock of the Company pursuant to any stock option or stock
option plan to the extent vested as of the Termination Date shall remain
exercisable in accordance with the Plan, but in no event after the expiration of
the Exercise Period; and
(d) In the event of Employee’s termination by the Company without Cause or by
Employee for Good Reason, options vested as of the Termination Date shall remain
exercisable in accordance with the Plan, but in no event after the expiration of
the Exercise Period (it being agreed and acknowledged that unvested options
shall be void immediately upon the occurrence of such a termination event).

 

12



--------------------------------------------------------------------------------



 



ARTICLE XII
EXTRAORDINARY TRANSACTIONS
12.1 The Company’s Board of Directors has determined that it is appropriate to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Employee, to their assigned duties without
distraction in potentially disturbing circumstances arising from the possibility
of a change in control of the Company.
12.2 In the event that within one hundred eighty days (180) days of a Change of
Control, (i) Employee is terminated, or (ii) Employee’s status, title, position
or responsibilities are materially reduced and Employee terminates his
Employment, the Company shall pay and/or provide to the Employee, the following
compensation and benefits:
(a) The Company shall pay the Employee, in lieu of any other payments due
hereunder including the Severance Payment, (i) the Accrued Compensation;
(ii) the Continuation Benefits; and (iii) as severance, Base Salary for a period
of six (6) months payable in one lump sum within ten (10) of the Termination
Date; and
(b) Option awards granted to Employee under any of the Company’s plans, which
are vested as of the effective date of the termination of Employee’s employment
pursuant to Section 12.2 shall remain exercisable in accordance with the Plan,
but in no event after the expiration of the Exercise Period.
12.3 Notwithstanding the foregoing, if the payment under this Article XII,
either alone or together with other payments which the Employee has the right to
receive from the Company, would constitute an “excess parachute payment” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), the aggregate of such credits or payments under this Agreement and
other agreements shall be reduced to the largest amount as will result in no
portion of such aggregate payments being subject to the excise tax imposed by
Section 4999 of the Code. The priority of the reduction of excess parachute
payments shall be in the discretion of the Employee. The Company shall give
notice to the Employee as soon as practicable after its determination that
Change of Control payments and benefits are subject to the excise tax, but no
later than ten (10) days in advance of the due date of such Change of Control
payments and benefits, specifying the proposed date of payment and the Change of
Control benefits and payments subject to the excise tax. Employee shall exercise
his option under this paragraph 12.3 by written notice to the Company within
five (5) days in advance of the due date of the Change of Control payments and
benefits specifying the priority of reduction of the excess parachute payments.
ARTICLE XIII
ARBITRATION AND INDEMNIFICATION
13.1 Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Articles VI or VII hereof shall be settled through final
and binding arbitration before a single arbitrator in the State of Georgia in
accordance with the Rules of the American Arbitration Association. The
arbitrator shall be selected by the Association and shall be an attorney-at-law
experienced in the field of corporate law. Any judgment upon any arbitration
award may be entered in any court, federal or state, having competent
jurisdiction of the parties.

 

13



--------------------------------------------------------------------------------



 



13.2 The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law, except for claims based on Employee’s fraud, deceit or
willfulness. The Company shall maintain such insurance as is necessary and
reasonable to protect the Employee from any and all claims arising from or in
connection with his employment by the Company during the term of Employee’s
employment with the Company and for a period of six (6) years after the date of
termination of employment for any reason. The provisions of this Section 13.2
are in addition to and not in lieu of any indemnification, defense or other
benefit to which Employee may be entitled by statute, regulation, common law or
otherwise.
ARTICLE XIV
SEVERABILITY
14.1 If any provision of this Agreement shall be held invalid and unenforceable,
the remainder of this Agreement shall remain in full force and effect. If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.
ARTICLE XV
NOTICE
15.1 For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by (i) a nationally
recognized overnight courier service or (ii) certified mail, return receipt
requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (A) if delivered by personal service, the date of delivery thereof; (B) if
delivered by a nationally recognized overnight courier service, on the first
business day following deposit with such courier service; or (C) on the third
business day after the mailing thereof via certified mail.
15.2 Notwithstanding the foregoing, any notice of change of address shall be
effective only upon receipt. The current addresses of the parties are as
follows:

         
 
  IF TO THE COMPANY:   TeamStaff, Inc.
1 Executive Drive
Somerset, NJ 08873
 
       
 
  WITH A COPY TO:   Victor J. DiGioia
Becker & Poliakoff, LLP
45 Broadway
New York, NY 10006
 
       
 
  IF TO THE EMPLOYEE:   John F. Armstrong
 
       
 
      [INSERT]

 

14



--------------------------------------------------------------------------------



 



ARTICLE XVI
BENEFIT
16.1 This Agreement shall inure to, and shall be binding upon, the parties
hereto, the successors and assigns of the Company, and the heirs and personal
representatives of the Employee.
ARTICLE XVII
WAIVER
17.1 The waiver by either party of any breach or violation of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of construction and validity.
ARTICLE XVIII
GOVERNING LAW
18.1 This Agreement has been negotiated and executed in the State of Georgia
which shall govern its construction and validity.
ARTICLE XIX
JURISDICTION
19.1 Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a situs within
the State of Georgia, and Employee and the Company each hereby consent to the
jurisdiction of any local, state, or federal court located within the State of
Georgia.
ARTICLE XX
ENTIRE AGREEMENT
20.1 This Agreement contains the entire agreement between the parties hereto. No
change, addition, or amendment shall be made hereto, except by written agreement
signed by the parties hereto.

 

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.

          TEAMSTAFF, INC.    
 
       
By:
  /s/ Zachary C. Parker
 
Zachary C. Parker,    
 
  President and Chief Executive Officer    

     
/s/ John F. Armstrong
 
John F. Armstrong
   
Employee
   

 

16